MEMORANDUM **
Jose Noe Jimenez appeals his guilty-plea conviction and 96-month sentence for two counts of illegal use of a communication facility, in violation of 21 U.S.C. § 843(b). Jimenez’s attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), identifying four potential issues for review. Jimenez has not filed a pro se supplemental brief.
As counsel correctly notes, Jimenez’s plea agreement contains an express waiver *952of the right to appeal his conviction and sentence. Because our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Jimenez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, see United States v. Martinez, 143 F.3d 1266, 1270-71 (9th Cir. 1998) (concluding that a waiver of the right to appeal is enforceable where the guilty plea is knowing and voluntary and the sentence imposed is in accordance with the plea agreement), we enforce the waiver.
Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.